Citation Nr: 1416023	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a sinus disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971, including service in the Republic of Vietnam from December 20, 1969, to November 21, 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at the RO during hearings in March 2010 and November 2010, which were respectively conducted by a Decision Review Officer (DRO) and the undersigned Acting Veterans Law Judge.  Transcripts (Tr.) of those proceedings have been associated with the Veteran's claims file.

In March 2011, the Board remanded the above-captioned claims for additional development.  The Board now finds that, for the reasons that follow, there has been substantial compliance with its prior remand instructions such that appellate review may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that an additional remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As a final introductory matter, the Board acknowledges that, in March 2011, it also denied the Veteran's claim for service connection for diabetes mellitus.  Notably, his representative has since requested that this issue be reopened on the basis of new and material evidence.  See June 2013 Appellate Brief at 4.  Accordingly, as this matter is not yet ripe for appellate review, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.
FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed prostate disorder that was caused or aggravated by any aspect of his active military service, including any herbicide exposure incurred therein.  

2.  The Veteran does not have a currently diagnosed sinus disorder that was caused or aggravated by any aspect of his active military service, including any herbicide exposure incurred therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board wishes to assure the Veteran that it has reviewed each volume of his paper claims file, while verifying that no additional relevant evidence exists in his Virtual VA and Veterans Benefits Management System (VBMS) efolders.  

Although the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that every modicum of evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection and what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act (VCAA)

Prior to proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  


VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, the Veteran received VCAA notice through September 2005 and March 2006 letters, which predated the initial adjudication of his claims.  The September 2005 letter specifically apprised the Veteran of the evidence needed to establish service connection for his claimed prostate and sinus disorders, as well as the responsibilities that he and VA shared for obtaining such evidence.  Thereafter, the March 2006 letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, those September 2005 and March 2006 letters collectively comported with the Pelegrini notice provisions while also satisfying the heightened VCAA requirements set forth in Dingess.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained his complete service records and all pertinent post-service treatment records that he has identified in connection with his appeal.  Notably, the Veteran has indicated that no relevant private treatment records are available, thus obviating the need to obtain non-Federal records in his case.  See Board Hearing Tr. 4 (testifying that records from the "Sachet and Sachet" medical group were no longer available).  Moreover, absent any evidence to the contrary, the Board finds that an additional search for outstanding records would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken. 


Nor should any further evidentiary development be undertaken in support of this appeal.  The Veteran has already been afforded a July 2011 VA examination, which has detailed clinical findings responsive to his sinus disorder claim.  As discussed in  detail below, the deficiencies inherent in the initial examination report have been remedied by an August 2011 clarifying opinion.  Although the Veteran has tacitly disagreed with that opinion, he has not alleged, and the record has not otherwise shown, that it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Accordingly, the Board considers it unnecessary to remand for a new VA examination or medical opinion regarding his sinus disorder claim.  

Similarly, the Board finds that no such examination or opinion is needed with respect to the other issue on appeal (service connection for a prostate disorder).  As explained below, the record does not conclusively show that the Veteran even has a prostate disorder, must less suggest that it is causally related to his active service.  Therefore, the need for an VA examination or opinion has not been triggered with respect to that issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d)(2)). 

Having thus shown that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  That is because there has already been substantial compliance with its latest remand directives by virtue of the development, summarized above, and the ensuing April 2012 supplemental statement of the case (SSOC).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that SSOC, the AOJ has expressly addressed the June 2011 VA examination and August 2011 clarifying opinion, as well as all other pertinent evidence obtained since the last SSOC.  Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, "'in the absence of clear evidence to the contrary,'" courts presume that public officers have "'properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Thus, applying that presumption of regularity to the instant case, the Board finds that, absent any showing to the contrary, the AOJ has met its obligation to consider all evidence added to the record since the prior adjudication.  See 38 C.F.R. § 19.31 (2013).  Moreover, while, following the issuance of the April 2012 SSOC, additional medical records and argument have been added to the claims file, the Veteran's representative has expressly waived initial AOJ of such evidence.  See February 2014 Representative Statement (received at the Board in March 2014).  As such, no waiver of AOJ review is needed with respect to those submissions. 

Nor is any further action required to ensure compliance with the fundamentals of due process in this case.  To the contrary, the Veteran has already been afforded the opportunity to testify before a DRO and the undersigned Acting Veterans Law Judge.  See 38 C.F.R. § 20.700(a) (2013).  Notably, the Veteran has not accused either VA hearing officer of failing to fully explain the issues presented, or neglecting to suggest the submission of evidence that may have otherwise been overlooked.  Moreover, there is no other indication that the DRO or the undersigned has failed to satisfy the dictates of 38 C.F.R. § 3.103(c)(2) with respect to their respective hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is also no indication that the Veteran has been otherwise denied due process during any stage of his appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the development and adjudication of his prostate and sinus disorder claims.  As such, appellate review of those issues may now proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran purports to have prostate and sinus disorders that are attributable to in-service herbicide exposure and therefore warrant VA compensation.  See generally July 2005 Application for Compensation; March 2010 DRO Hearing at 1, 9-10; November 2010 Board Hearing Tr. at 4-10; 13-16.  The Board disagrees and finds that, for the reasons that follow, the requirements for service connection have not been met with respect to either claim.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prostate Disorder

In this case, the facts underlying the Veteran's prostate claim fail to show that he has a current disability that satisfies the initial Hickson element.  Id.  The Board recognizes that he has been assessed with elevated levels of prostate specific antigen, as well as with benign prostatic hypertrophy.  See e.g. July 8, 2013, VA Progress Notes.  However, such clinical findings, in isolation, do not denote a disability for which VA compensation is payable.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to prove entitlement to the benefits sought on appeal, there must be competent evidence of genitourinary impairment, such as voiding dysfunction or urinary tract infection, which is contemplated by the VA Rating Schedule.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory results, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule.).  No such evidence has been presented here.  

To the contrary, while the Veteran has testified that he was treated for prostate abnormalities within a year of leaving service and was thereafter diagnosed with prostate cancer, his account is not substantiated by the medical evidence of record.  See November 2010 Board Hearing Tr. at 3, 6, 8.  In this regard, the Board notes that, by the Veteran's own admission, all of his treatment for prostate symptoms since the 1970s has been provided by VA.  See March 31, 2011, Veteran's Correspondence.  However, while the Board has duly remanded the appeal to obtain outstanding VA treatment records, none of that newly received evidence lends substantive support to his prostate claim.  Tellingly, the Veteran has since indicated that he has no further medical evidence to submit regarding that issue.  Id.  He also has declined to provide any information that would enable VA to elicit such evidence on his behalf.  Therefore, to the extent such evidence exists, but has not yet been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  

Notably, there is nothing else of record that suggests that the Veteran's prostate symptoms have qualified as a disabling under 38 C.F.R. § 4.1 at any time throughout this appeal.  Nor has such a disability been shown to exist prior to his pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  

The Board recognizes that the Veteran himself believes that his prostate symptoms are sufficiently disabling to warrant VA compensation.  While a lay person, he is competent to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include diagnoses of cancer or other disorders of the prostate, which require clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  


Accordingly, the Board finds that the Veteran's lay assertions, while internally consistent and therefore credible, are insufficient to establish that he has a prostate disorder for which VA compensation is payable when the medical evidence reveals otherwise.  Therefore, as no such prostate disorder has been demonstrated in this case, there can be no valid service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It follows that the Veteran may not prevail under the other elements of the Hickson test, which would only be dispositive if the initial criterion for service connection had been met.  See Hickson, 12 Vet. App. at 253.  

Nevertheless, even assuming that the Veteran did have a valid prostate diagnosis so as to trigger consideration of remaining Hickson elements, service connection for such a disorder would not be warranted.  The Board recognizes that the Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and, thus, is presumed to have been exposed to herbicides while on active duty.  See 38 C.F.R. §  3.307(a)(6)(iii) (2013).  However, notwithstanding his assertions to the contrary, prostate cancer has not been diagnosed.  Nor has any other has any other disorder that is presumptively linked to such exposure under 38 C.F.R. § 3.309(e).  

There is also no indication of a direct link between the Veteran's current prostate symptoms and his presumed herbicide exposure or, indeed, any other aspect of his active service.  See 38 C.F.R. § 3.310(b) (2013); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Board considers it significant that the Veteran's service treatment records are devoid of any complaints or clinical findings of prostate abnormalities.  Moreover, the Veteran has expressly denied experiencing such abnormalities while on active duty.  See November 2010 Board Hearing Tr. at 4-5.  This weighs against a finding of chronicity in service, which in turn, undermines his claim for direct service connection under 38 C.F.R. § 3.303.

The Board acknowledges that where, as here, chronicity in service is not established, service connection may still be demonstrated through a showing of continuity of symptomatology.  Id.  However, this remains a valid theory of entitlement only for prostate cancer and other chronic diseases enumerated 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  The Veteran has not been shown to shown to meet the diagnostic criteria for any of those diseases.  Nevertheless, service connection remains possible for other disorders if there is competent and credible evidence of recurrent symptoms, including that provided by a layperson.  See 38 C.F.R. § 3.303(d) (noting generally that "service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service").  

In this case, the Veteran has attempted to provide such evidence by asserting that his current prostate symptoms have persisted on a recurrent basis since his active service.  For example, during his November 2010 hearing before the undersigned, he has attested to commencing treatment for an enlarged prostate within a year of his discharge and to having continuously managed his symptoms since that time.  See November 2010 Board Hearing Tr. at 4-5.  

Certainly, the Veteran is competent to report the onset and continuity of prostate symptoms, such as voiding frequency, which are capable of lay observation.  See Kahana, 24 Vet. App. at 438; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  However, his testimony regarding such recurrent symptoms has been called into question by his lack of documented prostate complaints or treatment, either during service or for several decades thereafter.  

In this regard, the Board is mindful of the Veteran's account of seeking private treatment for an enlarged prostate in 1972, shortly after his military discharge.  See November 2010 Board Hearing Tr. at 3-4.  While no records of such treatment have been added to the claims file, the Board considers it plausible that they would have been destroyed, as the Veteran now maintains.  Id. at 4.  Nevertheless, the Board reasons that, had the Veteran continued to experience recurrent prostate symptoms, they would have been noted by the VA clinician who began treating him in 1993.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Instead, by the Veteran's own admission, no such symptoms were noted by that VA clinician until several years later.  See November 2010 Board Hearing Tr. at 4 (acknowledging that the VA clinician who had treated the Veteran since 1993, "didn't say anything was wrong with [his] prostate until . . .  2002 or 2003 or something like that").  

Moreover, the first record of VA treatment for prostate abnormalities is not dated until 2004, more than 33 years after the Veteran's release from service.  See November 2, 2004, VA Primary Care Note (indicating that the Veteran had an elevated prostate specific antigen (PSA) of 4.7, warranting clinical follow-up).  The Board acknowledges that the mere absence of contemporaneous clinical data is insufficient, standing alone, to deny a service-connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  However, such an unexplained gap in treatment is a factor for consideration, particularly, where, as here, the other evidence weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

Finally, the fact that the Veteran's first documented prostate treatment coincides with his pursuit of VA benefits further undercuts his assertions of recurrent post-service symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  
For the foregoing reasons, the Board finds that the overall record neither shows that the Veteran's current prostate symptoms rise to the level of a disability under 38 C.F.R. § 4.1 nor demonstrates that those symptoms have been present on a recurrent basis since his active service.  Thus, as the totality of the evidence weighs against a finding of service connection for a prostate disorder, the Veteran's claim for such benefits must be denied.  See 38 U.S.C.A. § 5107(b) (outlining benefit of the doubt rule, which only applies when the evidence of record is in equipoise).

Sinus Disorder

The Board now turns to the Veteran's second service-connection claim, which, in contrast with the first issue presented, is supported unequivocally by evidence of current disability.  See 38 C.F.R. § 4.1; Romanowsky, 26 Vet. App. at 321 (applying McClain, 21 Vet. App. 319 (2007)).  Indeed, the Veteran has been diagnosed on multiple occasions with sinusitis and also has been treated for mucous retention cysts and upper respiratory tract infections during the pendency of his appeal.  See August 2008, October 2008, December 2008, February 2009, May 2009, and July 2009 VA Outpatient Treatment Records; see also June 2011 VA Nose, Sinus, Larynx, and Pharynx Examination Report.  As such, the threshold requirement for service connection set forth in Hickson has clearly been met.

Conversely, the remaining Hickson elements have not been fully satisfied.  Indeed, the Veteran's service treatment records are silent for any complaints or clinical findings of sinus disorders.  Moreover, while the Veteran had wartime service in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides, none of his current sinus diagnoses may be presumptively linked to such exposure.  See 38 C.F.R. § 3.309(e).  

Similarly, there is no probative evidence of a direct relationship between any of the Veteran's current sinus disorders and his active service.  The Board recognizes that, as with his prostate claim, he has alleged that service connection for a sinus disorder is warranted based upon continuous or recurrent symptoms.  However, just as the Veteran has no valid diagnosis of cancer, or any other disease of the prostate listed under 38 C.F.R. § 3.309(a), he also lacks a chronic sinus disorder that may be linked to service via continuity of symptomatology.  See 338 C.F.R. § 3.303(b), Walker, 708 F.3d at 1335-37.  Of course, this does not preclude the Veteran from demonstrating a direct nexus through evidence of recurrent sinus symptoms.  See 38 C.F.R. § 3.303(d).  Such evidence has been introduced in this case by means of his own written statements and testimony, as well as records submitted from his VA treating clinician.  See July 10, 2009, VA Otolaryngology Note (indicating that the Veteran has a "long, greater than 30 years history" of sinusitis).  Notably, however, that treating clinician's findings are predicated entirely on the Veteran's lay assertions and, as such, are no more probative than the facts that he has alleged himself.  See Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a claimant's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  

In contrast, the Board places greater reliance on the findings of a different VA clinician, who interviewed the Veteran in June 2011 and noted his history of sinus pain and pressure, excess nasal congestion, sneezing and coughing.  See June 2011 VA Examination Report at 2.  The June 2011 VA clinician also conducted a physical examination, which included a computed tomography maxillofacial scan showing "multiple mucus retention cysts versus polyps in the left maxillary sinus," a "smaller similar lesion in the right maxillary sinus," a "small osteoma in the right anterior ethmoid air cells," and "mild mucosal thickening" of both osteomeatal units and the frontal sinus.  Id. at 3.  Following that examination, the VA clinician reviewed the contents of the Veteran's claims file and determined that his current sinusitis and related symptoms were neither caused by nor a result of his military service.  See August 2011 VA Medical Opinion.  As a rationale for that opinion, the VA clinician noted not only that the Veteran's service treatment records were devoid of any evidence of sinusitis or related disorders, but also that his first treatment for such disorders also took place several decades after his military discharge and had no apparent bearing on his active service, including any exposure to herbicides therein.  Id.


The Board considers the above VA clinician's June 2011 examination report and August 2011 medical opinion to be competent, credible and, thus, entitled to great probative weight.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicators).  

In reaching this determination, the Board considers it significant that the VA clinician predicated her findings on a personal interview and physical examination of the Veteran, as well as on a thorough evidentiary review.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  That VA clinician also supported her findings with a rationale that reflected an in-depth understanding of the Veteran's pertinent history, both clinical and lay.  As such, that clinician's report and opinion collectively serve as a reliable evidentiary foundation for the Board's decision on the Veteran's sinus claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Court, nor on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

The probative value of the VA clinician's June 2011 examination report and August 2011 medical opinion is further bolstered by the lack of any competent contradictory evidence.  Indeed, despite endorsing the Veteran's reported history of longstanding, chronic sinusitis, the other VA clinician who treated him in July 2009 did not explicitly attribute that disorder to his active service.  Instead, that clinician merely indicated that, as of July 2009, the Veteran had a "greater than 30 year history" of sinusitis.  As such, that clinician declined to place the onset of the Veteran's sinus disorder squarely within the parameters of his active service, which had ended nearly four decades earlier.  

Tellingly, the Veteran himself has conceded that his current sinus symptoms did not have their onset until after his tour of duty in Vietnam.  See November 2010 Board Hearing Tr. at 13.  Moreover, while he clearly believes that a direct nexus exists between those current symptoms and his active service, he lacks the experience and training to render such an opinion.  Indeed, the onset of the Veteran's current sinus disorders represents a complex medical question, which, like the diagnosis and etiology of his prostate symptoms, requires clinical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  It follows that, just as the Veteran may not invoke his own unsubstantiated statements to establish VA benefits for a prostate disorder, he also may not rely upon such lay evidence to prevail in his sinus claim.  That is particularly true in light of the VA clinician's August 2011 opinion, indicating that the Veteran's current sinus disorders are wholly unrelated to his active service.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).  Moreover, the Board itself is unable to determine that such a nexus exists when that VA clinician has concluded otherwise.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) (holding that "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, absent any other evidence supporting the Veteran's sinus claim, the totality of the record weighs against that issue and it, too, must be denied.  See 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a sinus disorder is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


